Name: Council Directive 97/26/EC of 2 June 1997 amending Directive 91/439/EEC on driving licences
 Type: Directive
 Subject Matter: deterioration of the environment;  transport policy;  information and information processing;  maritime and inland waterway transport;  environmental policy;  organisation of transport
 Date Published: 1997-06-07

 Avis juridique important|31997L0026Council Directive 97/26/EC of 2 June 1997 amending Directive 91/439/EEC on driving licences Official Journal L 150 , 07/06/1997 P. 0041 - 0043COUNCIL DIRECTIVE 97/26/EC of 2 June 1997 amending Directive 91/439/EEC on driving licencesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social committee (2),Acting in accordance with the procedures laid down in Article 189c of the Treaty (3),(1) Whereas Council Directive 91/439/EEC of 29 July 1991 on driving licences (4) provides that national driving licences shall be issued in accordance with the Community model described in Annex I or Ia thereto, and that they shall state the conditions on which the driver is authorized to drive;(2) Whereas the said Annexes I and Ia provide that any additional information or restrictions shall be indicated in code form;(3) Whereas the codes and sub-codes applying to the conditions of issue governed by Directive 91/439/EEC are valid throughout the Community;(4) Whereas, in accordance with the principle of subsidiarity, Community action is needed in order to enable driving licences to be understood and reciprocally recognized, and in order to facilitate the free movement of persons by avoiding the practical problems that would face drivers, road hauliers, administrations and inspectors if Member States were to use differing codes;(5) Whereas provision should be made for a simplified procedure for adapting the technical aspects of the harmonized Community codes listed in Annexes I and Ia and for adapting Annexes II and III to Directive 91/439/EEC;(6) Whereas, in the interests of clarity and of conformity with Council Directive 92/61/EEC of 30 June 1992 relating to the type approval of two or three-wheel motor vehicles (5), the opportunity offered by this amendment should be taken in order to align the definition of the term 'motorcycle` in respect of design speed,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 91/439/EEC is amended as follows:1. In Article 3 (3):(a) in the second indent, '50 km/h` shall be replaced by '45 km/h`;(b) the third indent shall be replaced by the following:'- "motorcycle" means any two-wheel vehicle with or without sidecar, fitted with an engine having a cylinder capacity of more than 50 cm ³ if of the internal combustion type and/or having a maximum design speed of more than 45 km/h.`2. The following Articles shall be inserted:'Article 7a1. A subdivision of the harmonized Community codes set out in Annexes I and Ia shall be defined in accordance with the procedure laid down in Article 7b, with particular reference to codes 04, 05, 44 and 55.This procedure shall also be followed for deciding whether the use of certain subdivisions of harmonized Community codes should, if necessary, be made compulsory.2. The amendments necessary to adapt the parts of Annexes I and Ia which concern the harmonized codes and Annexes II and III to scientific and technical progress shall be adopted in accordance with the procedures laid down in Article 7b.Article 7b1. The Commission shall be assisted by a committee on driving licences, hereinafter referred to as 'the committee`, composed of the representatives of the Member States and chaired by the representative of the Commission.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.(b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of three months from the date of referral to the Council the Council has not acted, the proposed measures shall be adopted by the Commission.`3. In Annex I (2), page 4 of the licence, and in Annex Ia (2), page 2 of the licence, point (a) (12), the first indent shall be replaced by the following:'- codes 01 to 99: harmonized Community codes01 Eyesight correction02 Hearing aid/communication aid03 Prosthesis/orthosis for the limbs04 Subject to the possession of a valid medical certificate05 Driving subject to restrictions for medical reasons10 Modified transmission15 Modified clutch20 Modified braking systems25 Modified accelerator systems30 Modified combined braking and accelerator systems35 Modified control layouts40 Modified steering42 Modified rearview mirror(s)43 Modified driving seat44 Modifications to motorcycles45 Motorcycle combinations only50 Restricted to a specific vehicle/chassis number51 Restricted to a specific vehicle/registration plate55 Combinations of vehicle modifications70 Exchange of licence No . . . issued by . . . (UNECE distinguishing sign in the case of a third country)71 Duplicate of licence No . . . (UNECE distinguishing sign in the case of a third country)72 Restricted to category A vehicles having a maximum cylinder capacity of 125 cm ³ and a maximum power of 11 kW (A1)73 Restricted to category B vehicles of the motor tricycle or quadricycle type (B1)74 Restricted to category C vehicles the maximum authorized mass of which does not exceed 7 500 kg (C1)75 Restricted to category D vehicles with not more than 16 passenger seats, excluding the driver's seat (D1)76 Restricted to category C vehicles the maximum authorized mass of which does not exceed 7 500 kg (C1), attached to a trailer the maximum authorized mass of which exceeds 750 kg, provided that the maximum mass of the vehicle train thus formed does not exceed 12 000 kg and that the maximum authorized mass of the trailer does not exceed the unladen mass of the drawing vehicle (C1+E)77 Restricted to category D vehicles with not more than 16 passenger seats, excluding the driver's seat (D1), attached to a trailer the maximum authorized mass of which exceeds 750 kg, provided that (a) the maximum authorized mass of the vehicle train thus does not exceed 12 000 kg and the maximum authorized mass of the trailer does not exceed the unladen mass of the drawing vehicle and (b) the trailer is not used to carry passengers (D1+E)78 Restricted to vehicles with automatic transmission (Annex II, 8.1.1, second paragraph)79 ( . . . ) Restricted to vehicles which comply with the specifications indicated in brackets, in the context of the application of Article 10 (1) of the Directive.`Article 2 1. After consulting the Commission, Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 1 January 1998. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive.Article 3 This Directive shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Luxembourg, 2 June 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No C 110, 16. 4. 1996, p. 7, andOJ No C 31, 31. 1. 1997, p. 3.(2) OJ No C 204, 15. 7. 1996, p. 20.(3) Opinion delivered on 5 September 1996 (OJ No C 277, 23. 9. 1996, p. 15), common position of the Council of 20 December 1996 (OJ No C 69, 5. 3. 1997, p. 7) and decision of the European Parliament of 9 April 1997 (OJ No C 132, 28. 4. 1997).(4) JO No L 237, 24. 8. 1991, p. 1. Directive as last amended by Directive 96/47/EC (JO No L 235, 17. 9. 1996, p. 1).(5) JO No L 225, 10. 8. 1992, p. 72. Directive as amended by the 1994 Act of Accession.